DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1-17 are pending and under consideration.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

2.	Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 6 is drawn to determining the experimental animal from which the tumor site is collected for passage, or the location of the tumor site to be collected, based on the profile identified by the first identifying step.  It is unclear and indefinite what is to be determined about the experimental animal based on the profile identified by the first identifying step.  Additionally, it is unclear and indefinite how the location of the tumor site to be collected is determined based on the profile identified by the first identifying step.  Thus claim 6 is indefinite.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 1, 2, 7, 8, 11, 13, 16 and 17 is/are rejected under 35 U.S.C. 102 (a)(1) as being  anticipated by US 2014/0099264 (Dobosz et al.  April 10, 2014, IDS), “Dobosz” evidenced by Dong et al. (Scientific Reports 2019 9:5692, pp. 1-11), “Dong”.
Dobosz teaches the invention provides methods and means for identifying a cancer-patient disposed to respond favorably to a therapeutic antibody as well as methods for in vivo selecting a xenograft tumor model which is most qualified for preclinical testing of a therapeutic antibody.  See abstract and claims.
Dobosz teaches determining the level of expression and percentage of cells expressing IGF1 receptor, HER2, and HER3 in lung cancer xenograft tumors. See Examples 1-3, Figures 1-3 and claims 1-14.  Dobosz teaches treating lung cancer xenograft tumors with antibodies to IGF1 receptor, HER2, and HER3. See Examples 1-3, Figures 1-3 and claims 1-14.
	Dobosz teaches that detecting includes quantitative analysis of signals emitted from a label.  See ¶ 0085. 
	Dobosz teaches using the MAESTRO system to measure fluorescently signals from labeled tumor tissue.  See ¶¶ 0112 -0115.  Dobosz teaches analyzing an area of the tumor sample measuring the average signal, total signal, and maximum signal with the MAESTRO system.  See ¶ 0115.

With regard to claim 17, Dong teaches that Her2 is a phosphorylated protein in Calu3 lung cancer xenografts used by Dobosz.  See Examples 1-3 and Figures 1-3 of Dobosz and Figures 3 and 5 of Dong. 

3.	Claim(s) 1-7, 9, 12, 13, 14, and 16 is/are rejected under 35 U.S.C. 102 (a)(1) as being  anticipated by Jäger et al. (Oncotarget May 27, 2015 6(25): 21,522-21,532, IDS), “Jäger”.
Jäger teaches the establishment and characterization of patient-derived primary xenografts (PDX). Patient tumors were grafted under the renal capsule of mice and subsequently transplanted over multiple generations. Patient tumor and PDX were processed for analysis of copy number variations by aCGH, gene expression by microarray, and expression of target pathways by immunohistochemistry (IHC). One PDX harboring an FGFR3 mutation was treated with an inhibitory monoclonal antibody targeting FGFR3. Array CGH revealed shared chromosomal aberrations in the patient tumors and PDX. Gene expression microarray and IHC confirmed that PDXs maintain similar patterns to the parental tumors. See abstract and Figures 1-4.
Jäger quantitatively compares the expression levels of Ki67, p-RB, p53, IFBP3, EGFR, FGFR3, and HER2 and other proteins in at least 13 generations of transplants to the primary tumor.  See Figure 3 and p. 21527-left column.  
	Jäger quantitatively compares the percentage of Ki67 stained nuclei in PDX tissue treated or not with an anti-FGFR3 antibody and graphed the results with a histogram.  See Figure 4E and 4F and p. 21529-right column.  
.  

3.	Claim(s) 1-4, 6, 7-9, 12, 13, 14, and 16 is/are rejected under 35 U.S.C. 102 (a)(1) as being  anticipated by Montecinos et al. (PLoS ONE Jan. 31, 2012 7(1): e29623: 1-13, https://doi.org/10.1371/journal.pone.0029623, IDS ), “Montecinos” evidenced by Caligiuri G. (Circulation Research 2020: 126: 1178-1189), “Caligiuri”.
Montecinos characterizes the burst of angiogenesis by endogenous human blood vessels in primary xenografts of fresh surgical specimens of benign prostate or prostate cancer (CaP) tissue that occurs between days 6–14 after transplantation into SCID mice pre-implanted with testosterone pellets. See abstract, Materials and Methods, and Figures 1-9. 
Montecinos quantitatively determines and graphical expresses the average microvessel density (MVD) per field in primary human xenografts before transplant and over 15 days after transplant.  See Figure 3h and Materials and Methods.  Montecinos graphically expresses in a histogram the fold increase of MVD by quantification of human CD31 positive cells in primary xenograft tissue. See Figure 3i and Materials and Methods. 
Montecinos quantitatively determines the proliferation of endothelial cells in the xenografts by quantitating the Ki-67 positive cells as a percentage of CD31 positive endothelial cells.  See Figure 4 and Materials and Methods.
	CD31 is cell surface antigen and is targeted by molecular target drugs. See Caligiuri, entire article, abstract in particular. 


	Pestano teaches that the invention provides methods and reagents for determining or predicting response to cancer therapy, as well as dual therapy treatments.  See abstract.
	Pestano teaches quantitatively detecting in human tumor xenografts the expression level of pMEK and HIF-1. See Example 4 and Figure 9A-C.
  	Pestano teaches using antibodies labeled with quantum dots (QDOT), which are nanoparticles. See Example 4. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 

5.	Claim 1, 2, 6-10, 14, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0031902 (Pestano et al. Feb. 8, 2007), “Pestano”.
	Pestano teaches as set forth above. 
	Pestano additionally teaches immunohistochemical staining of downstream molecules in EGF/mTOR pathways under hypoxic conditions.  See Examples 1 and 2. 
Pestano teaches determining the "combined score" that incorporates both the percentage of positive cells and the staining intensity according to the following formula: Combined score= (% positive) x (optical density score).  See ¶ 0102. 
Pestano quantitatively graphs in histogram or curve form the combined score for HIF-1 or pMEK expression. See Figures 4B, 4C and 7C. 
Pestano quantitatively graphs the expression of level of HIF-1a expression compared to the cell number expressing HIF1a after DFO treatment.  See Example 2 and Figure 6. 
Pestano teaches that the amount of target protein may be quantified by measuring the average optical density of the stained antigens. Concomitantly, the proportion or percentage of total tissue area stained can be readily calculated, for example as the area stained above a control level (such as an antibody threshold level) in the second image. See ¶ 0083. 
prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of Pestano and quantitatively determined and graphically express the levels of the markers of Pestano, such as HIF1a and pMEK, in xenograph transplants so that one could have analyzed the expression data in an in vivo setting in response to cancer therapeutic and determine or predict response to the cancer therapy.  One of skill in the art could have readily chosen from the quantitative analytical techniques of Pestano to most effectively determine or predict response to the cancer therapy.  

6.	Claim 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0099264 (Dobosz et al.  April 10, 2014, IDS), “Dobosz” evidenced by Dong et al. (Scientific Reports 2019  9:5692, pp. 1-11), “Dong”  as applied to claims 1, 2, 7, 8, 11, 13, 16 and 17  above, and further in view of  WO 2011/104692 A2 (Nevo E. 9/1/2011, IDS), “Nevo”.
Dobosz teaches as set forth above. 
Dobosz additionally teaches that the samples can be flash frozen.  See ¶¶ 0097 and 0100. 
Dobosz teaches as set forth above, but does not teach using a frozen needle when collecting the sample.
Nevo teaches a cryogenic biopsy device is configured to provide thin, frozen tissue samples, which may be viewed under a microscope and selected for biomarker analysis. See abstract and Figure 1. 
Nevo teaches that the cryogenic biopsy device has a cryogenic, frozen needle to penetrate and freeze the sample.  See ¶¶ 008-009. And Fig. 1
Nevo teaches that the system is advantageous for preservation of biomarkers.  See ¶¶ 0005, 0017 and 043. 
prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of Dobosz and Nevo to use the cryogenic biopsy device of Nevo to obtain one or many of the samples of  Dobosz to preserve the biomarkers in the samples of Dobosz.  One would have been motivated to use cryogenic biopsy device of Nevo to provide better and more consistent results. 
Conclusion
7.	No claims allowed.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER J REDDIG whose telephone number is (571)272-9031.  The examiner can normally be reached on M-F 8:30-5:30 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




/PETER J REDDIG/            Primary Examiner, Art Unit 1642